DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1, 4-5, and 8 are pending and presently examined. Claim 1 was substantially and materially amended in the Reply filed 7/7/2021.


Election/Restrictions
Applicant’s election of Group I and the Species of SEQ ID NO: 5 in the reply filed on 3/25/2021 and in the voice mail left 3/31/2021 (see Interview Summary regarding species election) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Following an extensive search and examination, the elected species has been deemed anticipated and/or obvious in view of the prior art, as applied below. Per MPEP § 803.02, 
Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious…..

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be 

…The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. . . . 

Accordingly, Examination has not been extended to non-elected species at this time.
	During search and examination of the elected species, art pertinent to non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time per MPEP § 803.02, as a courtesy to the Applicant the incidentally discovered art has been placed on record below to facilitate compact prosecution.
	Accordingly, claims 1, 4-5, and 8 are presently considered. 


Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).

1. (Currently amended) A GLP-1 analogue fusion protein comprising:
a structure of the GLP-1 analogue fusion protein is GLP-1 analogue-linker peptide-human serum albumin;
an amino acid sequence of the linker peptide is any one of SEQ ID NO: 11-16; 
an amino acid sequence of the GLP-1 analogue is SEQ ID NO: 1; 
an amino acid sequence of the human serum albumin is SEQ ID NO: 2;
an N-terminal of the linker peptide is connected with a C-terminal of the GLP-1 analogue through a peptide bond; and
a C-terminal of the linker peptide is connected with an N-terminal of the human serum albumin through a peptide bond.
The applicable claim interpretation has been discussed forth below. 
	The preamble term “GLP-1 analogue fusion protein” is understood to be fully defined by the structurally complete invention set forth in the body of claim 1.
	The statements reciting
an N-terminal of the linker peptide is connected with a C-terminal of the GLP-1 analogue through a peptide bond;
a C-terminal of the linker peptide is connected with an N-terminal of the human serum albumin through a peptide bond.
are understood to mean and require that the GLP-1 analogue fusion protein have the basic orientation of N-[GLP-1 analogue]-[linker]-[human serum albumin]-C, where “N” and “C” stand for the amino- and carboxy-termini. 
The linker peptide may be any one of SEQ ID NOs: 11-16, wherein each sequence corresponds to the following sequences:
SEQ ID NO: 11:	GGGSSPPPGGGGSS; 
SEQ ID NO: 12:	GGGSSGGGSSPPPAGGGSSGGGSS; 

SEQ ID NO: 14:	AGGGAAGGGSSGGGPPPPPGGGGS; 
SEQ ID NO: 15:	GGSSGAPPPPGGGGS; 
SEQ ID NO: 16:	GGGSSGAPPPSGGGGSGGGGSGGGGS.
The linker is not recited in conjugation with a minimal similarity percentage.  
	Regarding instant claim 5 and the preamble statement “for treating diabetes and diabetes-related diseases”, this statement is understood to be a recitation of an intended or expected result.  It is reasonably understood to limit the claimed product to non-toxic embodiments capable of pharmaceutical use in living creatures, but it does not limit the claim scope to unclaimed methods of treating diabetes or diabetes-related diseases.
	Additional claim interpretations are provided below. 


Priority
In view of the amendments filed 7/07/2021, canceling the new matter, Applicant’s claim for the benefit of a prior-filed applications, Application No. 14/909,143 and PCT/CN2014/082798 are acknowledged. Accordingly, the applicable priority date is August 8, 2013.

Withdrawn Rejections
The rejection of claims 1, 4-5, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the Reply filed 7/07/2021 wherein the relative terminology and indefinite language was canceled by amendment.

The rejection of claims 1, 4-5, and 8 under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by EP3029072A1 (June 8, 2016) is withdrawn in view of the amendments filed 7/07/2021, which has resulted in an earlier applicable priority date predating the EP’072 reference.

Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,271,149 B2 (Glaesner et al.; Sep. 18, 2007).
	Claim interpretation: The applicable claim interpretation has been set forth above in a separate section and is incorporated into the instant rejection.  Additional claim interpretations have been set forth below. 
Regarding instant claims 1, 4-5, and 8, US’149 teaches and discloses SEQ ID NO: 15, identified as GLy8-Glu22-GLP-1-CEx-Linker serum albumin (see, e.g., US’149 at col 45 at lines 45 to bottom, Table 4 at col. 44), which is a GLP-1 analogue fusion protein, which comprises a GLP-1 analogue, a linker sequence, and albumin (id).  The GLP-1 analogue sequence of SEQ ID NO: 15 of US’149 is located at positions 1-28 of SEQ ID NO: 15 and shares 100% sequence identity with instant SEQ ID NO: 1.  Regarding the albumin sequence, SEQ ID NO: 15 comprises human serum albumin, which shares 100% sequence identity with instant SEQ ID NO: 2, which is human serum albumin (compare instant SEQ ID NO: 2 with SEQ ID NO: 15 of US’149, showing 100% sequence identity).  Regarding claims 5 and 8, and the use of pharmaceutical formulations, US’149 explicitly teaches at Example 6, that SEQ ID NO: 15 (i.e., Gly8-Glu22-GLP-1-CEx-Linker serum albumin) was tested in vitro for its ability to activate the GLP-1 receptor (see, e.g., US’149 at col. 44 at lines 15-65).  Accordingly, one of ordinary skill in the art would at once envisage the combination of SEQ ID NO:15 with a pharmaceutically acceptable carrier, such as buffered water, suitable for use in vitro assays of receptor activation.  The preamble statement of “for treating diabetes . . . diseases” is a recitation of an intended use, that does not further structurally limit the claimed composition, and is understood to be fully satisfied by the structurally complete invention set forth at claim 1 in combination with a pharmaceutically acceptable carrier (see, e.g., MPEP § 2111.02, §2111.04).  In sum, the prior art see US’149 at abs, claims 1, 12-13) and explicitly discloses that such compounds may be formulated with pharmaceutically acceptable buffers and excipients (see, e.g., US’149 at col. 32 at lines 15-21).
	US’149 differs from amended claims 1, 4-5, and 8 as follows:  The GLP-1 analogue fusion protein of SEQ ID NO: 15 of US’149 is not identical to the GLP-1 analogue fusion protein of instant SEQ ID NO: 5, because it does not comprise the exact linker peptide of instant SEQ ID NO: 16 (i.e., GGGSSGAPPPSGGGGSGGGGSGGGGS).
	However, US’149 teaches and discloses SEQ ID NO: 15 (see, e.g., US’149 at col 45 at lines 45 to bottom, Table 4 at col. 44).  As shown in the alignment provided below, SEQ ID NO: 15 of US’149 shares over 99.5% sequence identity with the elected species of SEQ ID NO: 5 (see also US’149 at col 45 at lines 45 to bottom, Table 4 at col. 44; see also id. at col 44 at lines 55-62, SEQ ID NO: 15)1.  

    PNG
    media_image1.png
    861
    688
    media_image1.png
    Greyscale

Per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”.  Here, the prior art sequence of SEQ ID NO: 15 shares over 99.5% sequence identity (638/640 matches) with the originally elected species of instant SEQ ID NO: 5, and therefore these sequences share a nearly compare US’149 at col 45 at lines 45 to bottom, Table 4 at col. 44 with instant claim 1 and SEQ ID NO: 5, showing identical domain arrangements).  In addition to structural similarity, the prior art reasonably informs an artisan that SEQ ID NO: 15 can also be utilized to treat “diabetes mellitus as well as a variety of other conditions” (see US’149 at abs, claims 1, 12-13), and therefore the prior art structure has the exact same or highly similar utility as the instantly claimed sequences (compare id. with Spec. at 1 at lines 5-7 and 19-27, 3 at lines 17-20, original claims 11-13, establishing that both the claimed composition and the prior art composition are GLP-1 analogue fusion constructs that extend in vivo half-life and are used to treat diabetes).  Accordingly, the prior art teaches a structure having an almost identical structure as the originally elected species, and identifies that this prior art structure has the same or similar utility as the originally elected species (see, e.g., MPEP § 2144.09(I)).
In addition to the almost identical structural similarity shared between the elected species of instant SEQ ID NO: 5 and the prior art sequence of SEQ ID NO: 15 (discussed above), it is additionally noted that the small differences between these two structures arise at only two amino acid positions (i.e., 99.5% identity over 640 residues of SEQ ID NO: 15, or 638/640 residues), which were taught and acknowledged in the prior art to be points of known variation that would still predictably lead to functional and suitable GLP-1 analogue fusion proteins for use in treating diabetes and other conditions.  For example, SEQ ID NO: 15 comprises a GLP-1(7-37) analogue rather than a GLP-1(7-35) analogue (compare instant SEQ ID NO: 5 with US’149 at SEQ ID NO: 15), but the prior art explicitly teaches that GLP-1(7-35) analogues may be utilized in the invention (see, e.g., US’149 at col 5 at lines 65-67, col 6 at lines 2-5, col 11 at lines 56-62).  see, e.g., US’149 at col 26 at lines 26-44).  Accordingly, in view of the prior art’s guidance, an artisan would readily appreciate that other linkers could be utilized of various lengths and compositions, with a reasonable expectation of successfully yielding a GLP-1 analogue fusion protein having the expected utility.  Specifically, an artisan would appreciate that the linker portions before and after the Proline region could be extended using additional glycines or truncated by removing glycines.  Accordingly, not only do the claimed and prior art compounds have very close structural similarities and the same utility (see MPEP § 2144.09(I)), but the small variations between the elected species and the prior art are explicitly recognized as positions of predictable variability by the prior art, which would be predicted to yield the art-recognized and expected results (i.e., a GLP-fusion protein conjugated to Human Serum albumin via a linker, useable to treat diabetes).
Therefore, the claimed invention is obvious in view of the prior art because a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see, e.g., MPEP § 2144.09(I)) and here the claimed invention shares over 99.5% sequence identity with a prior art compound, which was also art-recognized as a GLP-1 analogue fused to human serum albumin via a linker and was disclosed as having the same or similar utility (i.e., the treatment of diabetes and other conditions).  Furthermore, the 0.5% difference between the prior art and the elected species is fairly discussed and identified by 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed to be fully enabled (see, e.g., MPEP § 2121(I)), such constructs were previously made successfully in the prior art - including constructs sharing over 99.5% sequence identity with the elected species, and the prior art identifies that GLP-1(7-35) analogues may be utilized and that the linker composition and length may be varied with a reasonable expectation of successfully obtaining a functional fusion protein useable to treat diabetes and other diseases as taught by the prior art.  Furthermore, it is well-within in the skill in the art to combine prior art elements according to known methods, to arrive at known and predicted results.
	Accordingly, claims 1, 4-5, and 8 are obvious in view of the prior art.


Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive for the reasons set forth below.
As an initial matter, the Examiner notes that the arguments and pertinent issues of record substantially and materially overlap in scope with the parent Application.  Specifically, Examiner notes that the Examiner’s previous response and positions set forth in parent Application 14/909,143 in the Final Rejection mailed 4/09/2019 at pages 10-22 remain pertinent, and are therefore incorporated into the instant Response. 
i.e., SEQ ID NO: 15 of US’149), which was also art-recognized as a GLP-1 analogue fused to human serum albumin via a linker and was disclosed as useful for the treatment of diabetes and related conditions.  As explained in the rejection maintained above, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see, e.g., MPEP § 2144.09(I)).  Accordingly, it is the Examiner’s position that a prima facie case of obviousness has been established per MPEP § 2144.09(I).
It is the Examiner’s understanding that the Applicant is alleging that 
The “SEQ ID NO: 15 of US’ 149 shares over 99.5% sequence identity with the elected species of SEQ ID NO: 5” is not a reason to reject claims under 35 USC 103...
(see, e.g., Reply filed 7/07/2021 at page 6 at final ¶).
This conclusory statement appears to be an attempt to completely dismiss the rationales supporting a determination of prima facie obviousness as set forth at MPEP § 2144.09.  Applicant provides no legal basis establishing that MPEP § 2144.09 is inapplicable to the presently claimed invention.  Accordingly, such arguments are not persuasive because they directly conflict with MPEP § 2144.09(I), which explicitly identifies that 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.
Therefore, the Examiner’s identification that the prior art structure shares >99.5% identity (638/640 residues identical) with the prior art sequence, and identification that the prior art structure appears to have the same or highly similar utility is sufficient to properly establish a prima facie case of obviousness in view of MPEP § 2144.09.  Therefore, Applicant arguments prima facie obviousness as set forth at MPEP § 2144.09, including MPEP § 2144.09(I), are not persuasive. 
It is the Examiner’s understanding that Applicant is attempting to establish non-obviousness by arguing that the Applicant had a different rationale for arriving at the instant invention distinct from the Examiner’s rationale for establishing obviousness (see, e.g., Reply filed 7/7/2021 at 6 at § “Technical problem to be solved”, 8 at 4th to final ¶¶ referring to half-life, 9 at 6th ¶ referring to half-life). For example, Applicant states the following:
The purpose of the present application is to prolong the half-life and increase the activity of the fusion protein of GLP-1 and HSA. Therefore, the fusion protein of claim 1 inevitably includes a GLP-1 part and an HSA part. 
(see, e.g., Reply filed 7/07/2021 at page 7 at 1st ¶);
and
The present application focuses on the selection of the linker peptide to enhance the activity and half-life period of the fusing protein of GLP-1 and HSA. . . 
(see, e.g., Reply filed 7/07/2021 at page 7 at 7th ¶).
Such arguments are not sufficient to rebut prima facie obviousness because the Examiner’s rationale for establishing obviousness may differ from Applicant’s rationale for arriving at the same invention (see, e.g., MPEP § 2144(IV), noting that “[i]t is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”).  Here, such statements do not address the high structural similarity and shared utility of the claimed compound and the prior art.  Accordingly, arguments addressing the Applicant’s rationale for arriving at the claimed invention rather than the merits of the rejection establishing prima facie obviousness set forth by the Examiner are not persuasive, because such arguments fail to rebut or address the basis of the rejection (i.e., MPEP § 2144.09(I)).

As another fusion protein of GLP-1 and HSA, SEQ ID NO: 15 inevitably includes a GLP-1 part and an HSA part, too. In addition, GLP-1 part and HSA part account for more than 95% of total length of SEQ ID NO: 15.

As GLP-1 part and HSA part make up the most of the amino acid sequence of the fusion protein, it is obvious that most of fusion proteins of GLP-1 and HSA would naturally share high sequence identity with SEQ ID NO: 5 of claim 1, even if the linkers are totally different. 
(see, e.g., Reply filed 7/07/2021 at page 7 at 2nd to 3rd ¶¶, emphasis added).
The Examiner agrees that GLP-1 and HSA fusion proteins necessarily share a substantial portion of sequence identity.  This is neither disputed nor dispositive of the pending rejection, which is based upon a prior art compounds sharing >99.5% identity with the instantly claimed invention (i.e., MPEP § 2144.09(I)).
	It is the Examiner’s understanding that Applicant is attempting to allege that sharing 95% sequence identity should not be sufficient to form the basis of a rejection under (i.e., MPEP § 2144.09(I)), because the different linkers (i.e., the remaining 5% difference) is sufficient to “exhibit different propert[ies]” such as “activity and half-life” (see, e.g., Reply filed 7/07/2021 at page 7 at 3rd to 7th ¶¶).  This is moot, and is neither disputed nor dispositive of the pending rejection, which is not premised upon “95%” sequence identity at only the GLP-1 and HSA portions of the sequence.  Rather, instead of “95%”, the rejection identifies that the claimed compounds shares >99.5% sequence identity with a prior art compound (i.e., 638/640 residues identical to SEQ ID NO: 15 of US’149).  Therefore, arguments addressing 95% identity are not relevant or persuasive because in the instant case the level of similarity goes well-beyond just the >99.5% sequence identity.
	It is the Examiner’s understanding that Applicant alleges that 
However, it is obvious to the skilled in art that, even sharing high sequence identity, the fusion proteins would exhibit different property due to different linkers. 
(see, e.g., Reply filed 7/07/2021 at page 7 at 3rd ¶).
First, this statement is conclusory and is provided in the absence of objective supporting evidence.  Accordingly, it amounts to speculation and conjecture by counsel unsupported by objective evidence.  Arguments of counsel cannot take the place of factually supported objective evidence (see, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996).  Second, the conclusory statement fails to address whether or not one of skill in the art would have reasonably expected two sequences sharing >99.5% sequence identity (i.e., 638/640 residues), wherein the 2 different residues were located in an art-recognized variable region (see, e.g., US’149 at col 26 at lines 26-44), to exhibit any unexpected properties (see, e.g., MPEP § 2144.09(I) and (VII), noting that prima facie obviousness based on structural similarity and similar utility can be rebutted by establishing unexpected results as described at MPEP § 716.02).  In sum, arguments alleging the claimed invention is non-obvious relative to the genus of all possible HSA and GLP-1 fusion proteins sharing 95% identity is moot because the instant rejection is specifically in view of a single species of the prior art sharing 99.5% sequence identity with the claimed invention.
	At page 7, Applicant alleges
Therefore, it is not suitable to deny the inventive step of Claim 1 simply because the high sequence identity between the SEQ ID NO: 15 of US’149 and the SEQ ID NO: 5 of the present application. 
(see, e.g., Reply filed 7/07/2021 at page 7 at 4th ¶).
prima facie obviousness as set forth in the rejection maintained above.
It is the Examiner’s understanding that Applicant is addressing the obviousness of an unclaimed invention, namely a linker sequence, rather than the invention presently claimed as a whole (i.e., a set of [GLP-1]-[linker]-[HSA] fusion proteins are claimed rather than isolated linker sequences) (see, e.g., Reply filed 7/7/2021 at 7 at 5th ¶ to page 8 at 2nd ¶).  Accordingly, the obviousness of unclaimed, isolated linker sequences based upon percent identity is not at issue since such inventions are not presently claimed or under examination. Rather, the claimed invention is considered as a whole, and is directed to a construct sharing >99.5% sequence identity (i.e., 638/640 residues) with the prior art of record.  Accordingly, arguments attempting to address less than the claimed invention, as a whole, are not persuasive because such arguments fail to address the merits of the pending rejection.
It is the Examiner’s understanding that Applicant is attempting to differentiate the claimed compound by stating that the prior art compound was functional but allegedly exhibited “poor in vitro activity” (see, e.g., Reply filed 7/7/2021 at 8 at 5th ¶; see also id. at 9 at 6th ¶), which is reasonably understood by the Examiner to be an attempt to establish a “teaching away”.  This argument is not persuasive for at least two reasons:  First, the prior art does not actually refer to the activity of SEQ ID NO: 15 as “poor”, which is only the Applicant’s proffered characterization.  Accordingly, there exists no “teaching away” from the use of SEQ ID NO: 15.  see, e.g., US’149 at claims, noting that SEQ ID NO: 15 is encompassed by the claim scope and is an exemplified embodiment).  Accordingly, the mere disclosure of other preferred embodiments is not a “teaching away” (see, e.g., MPEP § 2123(I)-(II)), and therefore such arguments are not persuasive. Second, Applicant fails to establish, teach, or credibly demonstrate that the in vitro activity of the presently claimed invention unexpectedly differs from the closest prior art at all commensurate in scope with the requirements of MPEP § 716.02.  Accordingly, it presently unknown if the closest prior art may perform substantially superior to the claimed invention with respect to in vitro activity or not.  As such, the Applicant’s attempt to point out such a property without a comparison per MPEP 716.02 fails to actually establish any difference in properties between the closest prior art and the claimed invention.  In sum, such arguments are insufficient to establish a “teaching away” or to rebut prima facie obviousness per MPEP § 2144.09(I) by establishing unexpected results per MPEP § 2144.09(VII).
At page 8, Applicant proffers the following erroneous and conclusory statement:
Further, no data regarding the half-life period of SEQ ID NO: 15 is provided in US’149. In US’149, only Val8-GLP-1-IgG1, Val8-GLP-1-HSA, Exendin-4-IgG1, and Gly8-Glu22-GLP-1-CEx-Linker IgG1 are studied for in vivo pharmacokinetics. In other words, US’149 gives no hint that SEQ ID NO: 15 can prolong the half-life period of the fusion protein of GLP-1 and HSA. 
(see, e.g., Reply filed 7/07/2021 at page 8 at 6th ¶, emphasis in original).
Such statements do not rebut the prima facie obviousness per MPEP § 2144.09(I) set forth in the maintained rejection above.  First, US’149 is not limited to the four species identified by the Applicant, but is instead applicable for all that it discloses, including non-preferred (see, e.g., MPEP § 2123(I)-(II)).  Here, US’149 explicitly teaches and reduces to practice SEQ ID NO: 15 and recites a claim scope that encompasses the exemplified species of SEQ ID NO: 15.  Second, Applicant’s bolded statement alleging that US’149 “gives no hint that SEQ ID NO: 15 can prolong the half-life period” conflicts with the US’149 disclosure.  Examiner directs Applicant to multiple “hints”, including the abstract of US’149, which clearly identifies that such compounds “have the effect of extending the in vivo half-life of the peptides” (see, e.g., US’149 at abs), column two, which identifies that “[t]he present invention overcomes the problems associated with delivering a compound that has a short plasma half-life” (see, e.g., US’149 at col 2 at lines 1-6), etc., etc.  It is unclear why Applicant found no “hints” in the US’149 disclosure, since the entire disclosure is reasonably understood to “encompass GLP-1 compounds fused to another protein with a long circulating half-life such as . . . albumin” (see, e.g., US’149 at col 2 at lines 1-15), and is literally replete with such disclosures.   Accordingly, in contrast to Applicant’s statement, the prior art is replete with disclosures identifying that the disclosed compounds (which include SEQ ID NO: 15) would be expected to have extended in vivo half-lives.  In sum, such statements directly contrast with the teachings of US’149 and therefore are not persuasive.
	It is the Examiner’s understanding that Applicant is conflating different rationales for establishing obviousness as set forth in the MPEP in view of the following statements:
.....one skilled in the art would see no prospect of SEQ ID NO: 15 of US’ 149 in prolonging the half-life period and increasing the activity of the fusion protein of GLP-1 and HSA, let alone to modify some amino acids in the linker of SEQ ID NO: 15 of US’ 149.

Further, US’ 149 and cited documents fail to teach which one or more amino acids should be substituted or deleted or added such that the half-life period and the activity of SEQ ID NO: 15 can be increased.
.....
In summary, as there is no reason for the skilled in the art to change the amino acids in linker of SEQ ID NO: 15, no teaching to the alteration of specific amino acids in linker of SEQ ID NO: 15..... 
see, e.g., Reply filed 7/07/2021 at page 8 at penultimate ¶ to 9 at 2nd ¶, emphasis added).
In view of such statements, it is the Examiner’s understanding that Applicant is conflating the rationale for establishing prima facie obviousness under MPEP § 2144.09 (i.e., prima facie obviousness based upon closed structural similarity and similar utilities) with rationales under MPEP § 2143(I)(B) (i.e., simple substitution, or a “lead compound analysis”).  Here, the basis of the obviousness rationale is not “modification”, “substitution”, or a “lead compound analysis”.  Rather, because the claimed invention shares over 99.5% sequence identity with a prior art compound (i.e., SEQ ID NO: 15 of US’149), which was also art-recognized as a GLP-1 analogue fused to human serum albumin via a linker and was disclosed as useful for the treatment of diabetes and related conditions, a prima facie case of obviousness has been made based upon close structural similarities and similar utilities (see, e.g., MPEP § 2144.09(I)).  Critically, such a rejection can be rebutted by providing evidence establishing unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02 (see, e.g., MPEP § 2144.09(VII)).  To date, no evidence establishing any statistically significant difference between the closest prior art of record and the originally elected invention (or any other claimed species) has been placed on record.  Accordingly, arguments reasonably understood to address a rationale for establishing obviousness that was not relied upon by the Examiner are not persuasive because they fail to address the merits of the rejection as set forth per MPEP § 2144.09(I).
	At page 9, It is the Examiner’s understanding that Applicant is alleging the existence of unexpected results on the basis of a comparison that is not commensurate in scope with the requirements of MPEP § 716.02.  Specifically, Applicant alleges
Further, due to the linker GGGSSGAPPPSGGGGSGGGGSGGGGS (SEQ ID NO: 16), the fusion protein SEQ ID NO: 5 of claim 1 shows higher in vitro activity (7-10 times higher than that of the fusion protein without a linker or with “(GGGGS)n,” as a linker, see Table 1a in specification), higher stability and better 
(see, e.g., Reply filed 7/07/2021 at page 9 at 1st ¶).
The requirements for establishing unexpected results sufficient to rebut prima facie obviousness per MPEP § 2144.09(I) is set forth at MPEP § 716.02 (see, e.g., MPEP § 2144.09(VII)).  The proffered results at Table 1a in the original disclosure fail to satisfy MPEP 716.02 because the proffered data fails to provide a comparison of the claimed invention with the closest prior art of record (see, e.g., MPEP § 716.02(e)).  In the absence of such a comparison with the closest prior art of record, Applicant has failed to satisfy their burden to establish that the claimed compounds differ from the closest prior art of record in a statistically and practically significant manner that is in fact unexpected and unobvious (see, e.g., MPEP § 716.02(b)).  Accordingly, to date, zero evidence establishing the existence of any unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record. Therefore, Applicant’s arguments alleging unexpected results have been fully considered but are not persuasive to establish unexpected results or rebut the determination of prima facie obviousness as set forth in the rejection maintained above.
	At page 9, it is the Examiner’s understanding that Applicant is disputing the Examiner’s conclusion that the prior art (including SEQ ID NO: 15) is fully enabled and enabling for the treatment of diabetes mellitus and related conditions as taught and claimed by US’149.  Specifically, Applicant alleges that
Further, regarding claims 5 and 8, the examiner indicates that “US’149 explicitly teaches at Example 6, that SEO ID NO: 15 (i.e. Gly8-Glu22-GLP-1-CEx-Linker serum albumin) was tested in vitro for its ability to activate the GLP-1 receptor” and SEQ ID NO: 15 of US’149 can be used to treat “diabetes mellitus as well as a variety of other conditions”.

Applicants respectfully disagree:


(see, e.g., Reply filed 7/07/2021 at page 9 at 4th to 6th ¶¶, emphasis in original).
Here, the prior art of US’149 explicitly discloses SEQ ID NO: 15, explicitly identifies that the disclosed compounds are intended to extend half-life (see, e.g., US’149 at abs, at col 2 at lines 1-15), recites and claims a genus encompassing SEQ ID NO: 15 (see, e.g., US’149 at claim 1) and then identifies that the entire genus may be utilized in methods of treating diabetes mellitus and obesity (see, e.g., US’149 at claims 12-13).  Such disclosures clearly and unambiguously inform artisans that such compounds, including SEQ ID NO: 15, would be predicted and expected to fully enabled for the treatment of diabetes mellitus as well as other conditions, such as obesity.  This is pertinent because the prior art is presumed to be fully enabled (see, e.g., MPEP § 2121(I)).  Per MPEP § 2121(I),
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.
Here, US’149 clearly teaches and discloses SEQ ID NO: 15, which “makes obvious all of the elements of the claimed invention” per MPEP § 2144.09(I), and therefore the reference is presumed operable.  Accordingly, the burden is shifted to the Applicant to rebut the presumption of operability with evidence (see, e.g., MPEP § 716.07) and actual proof (see, e.g., MPEP § 716.01(c)).  Notably, arguments of counsel cannot take the place of evidence (see, e.g., MPEP § 716.01(c)(II)).  In the instant case, the prior art is presumed enabling and no evidence has been placed on record to rebut the presumption of enablement.  Accordingly, such arguments are not persuasive.  If Applicant meant to allege that SEQ ID NO: 15 would not be very efficacious, this is not a requirement for establishing prima facie obviousness or enablement (see, e.g., MPEP § 2121(III), noting “proof of efficacy is not required”; see also MPEP § 2143.02(I), noting that 
	Applicant may facilitate prosecution by providing evidence commensurate in scope with the requirements set forth at MPEP § 716.02, showing a statistically and practically significant difference between the claimed invention and the closest prior art of record.
	Accordingly, all arguments raised by Applicant have been fully considered, but not found persuasive.  Accordingly, the rejection is maintained as revised above.  All revisions were necessitated by Applicant amendment.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20110097751 A1 (Apr. 28, 2011; cited in previous action) teaches and discloses the GLP-1 analogue of “HGEGTFTSDVSSYLEEQAAKEFIAWLVKG” for use in fusion proteins (see, e.g., US’751 at SEQ ID NO: 43, ¶[0037], wherein the fusion comprises this GLP-1 analogue).
US 8501693 B2 (Aug. 6, 2013; filed Aug. 4, 2006; cited in previous action) teaches and discloses SEQ ID NO: 7, which shares over 99.5% sequence identity with instant SEQ ID NO: 5.
Huang et al. (Journal of Peptide Science, vol. 14:588-595 (November 12, 2007); hereafter “Huang”; cited in Written Opinion of ISA; cited in IDS filed 4/5/2016 as cite no. 1 in parent Application 14/909,143; cited in previous action) teaches and discloses a recombinant exendin-4 human serum albumin fusion protein expressed in Pichia pastoris and predicted to be see, e.g., Huang at abs), wherein the exendin-4 and albumin portions were linked by a GGGGS or (GGGGS)2 linker (see, e.g., Huang at abs, 589 at col I at § “Construction”, 589 at col I-II at § “Expression”, Fig. 1 on 590, Table 2 on 591, 594 at col I at 2nd to 3rd full ¶¶).  Accordingly, the general concept of a tripartite fusion protein comprising [GLP-1]-[linker]-[albumin] was well-known in the prior art and is not a novel concept.
Chen et al, Fusion protein linkers: Property, design and functionality, Advanced Drug Delivery Reviews, vol. 65:1357-1369 (September 29, 2012); hereafter "Chen"; cited in previous action) discloses that the advantages of rigid, flexible, cleavable linkers were well-known in the art (see, e.g., Chen at abs, Fig. 1 at 1358, Table 2 on 1360).  Specifically, Chen identifies that the use of Proline-containing linkers was well-known in the art and desirably reduced inter-domain interference in fusion constructs (see, e.g., Chen at 1359 at col II at 1st full ¶, noting that natural, rigid, non-helical linkers “tended to be rich in Pro, which could increase the stiffness of the linker”, and therefore "linkers with Pro-rich sequence[s] could exhibit relatively rigid structures and serve to reduce inter-domain interference”).  Chen identifies that rigid linkers were utilized in the prior art to predictably increase stability/folding of fusion proteins, increase expression of fusion proteins, improve biological activity of fusion proteins, and alter the pharmacokinetics of fusion proteins (see, e.g., Chen at Table 3 at 1360). Specifically, Chen identifies that rigid linkers may offer predictable advantages relative to flexible linkers, because flexible linkers may lead to an "inefficient separation of the protein domains or insufficient reduction of their interference with each other" (Chen at 1361 at col I-II at § 3.2).  Accordingly, the advantages of rigid, proline-containing linkers is generally known in the fusion protein linker arts.  
Schuler et al., Polyproline and the “spectroscopic ruler” revisited with single-molecule fluorescence, PNAS, vol. 102(8):2754-2759 (Feb. 22, 2005); hereafter “Schuler”; cited in previous action) teaches that specific rigid, proline linkers were known in the prior art, including 6-mer Proline sequences (see, e.g., Schuler at Fig. 1 on 2756).  Accordingly, in view of the prior art, proline-containing linkers, including PPPPPP, were well-known and an artisan would understand how to use such linkers to join macromolecules, and would expect that such linkers would yield the predicted benefits identified by Chen and attributed to rigid linkers.  

Conclusion
	Accordingly, all claims are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Accordingly, SEQ ID NO: 15 of US’149 is the closest prior art of record.